DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 20 is objected to because of the following informality:
Regarding claim 20, it pends from claim 18 which was cancelled.  For purposes of examination, the Examiner will interpret claim 20 to pend from claim 12 the same as claims 19 and 21. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 12, 13, 16, 19, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vitt et al., US 5042852 (hereinafter Vitt).
Regarding claim 1, Vitt teaches a door exit device, comprising: 
at least one latch (14) configured to be mounted to a door panel (Fig 1), the at least one latch including a latch head (feature protruding from 14 in Fig 1) movable between an engaged position and a disengaged position (col 1, lines 37-46 discusses the actuated door latches which are known in the art to actuate between engaged and disengaged positions), the latch head configured to (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure. It does not constitute a limitation in any patentable sense. See MPEP 2111.04) engage a strike plate in the engaged position (it is known in the art for vertical latches to engage a strike plate when in the engaged position); 
an actuator (pushbar in Fig 1) configured to convert an actuation force applied thereto into a drive force to move the latch head in response to application of the actuation force (it is known in the art for pushbar actuators to move latch heads in response to being pushed), the actuator configured to be mounted to the door panel (10); 
at least one drive (16, 20, 22) configured to operatively couple the actuator to the at least one latch (Fig 1), the at least one drive including an elongated housing (20, 22) and an elongated rod (16), the housing configured to be mounted to an exterior surface the door panel (Fig 3) and to slidably support the rod therein (Fig 3 depicts 16’ mounted inside 20, 22 in a sliding configuration in and out of the page) , the housing including a first end and a second end (Fig 1) and having a length sufficient to position the first end at the actuator and to position the second end at the at least one latch (Fig 1; col 2, lines 30-53), the rod configured to deliver the drive force from the actuator to the at least one latch, the rod including a first end configured to be coupled to the actuator and a second end configured to be coupled to the at least one latch (Fig 1; col 2, lines 22-29).
Regarding claim 2, Vitt teaches the door exit device according to claim 1, wherein the housing (20, 22) includes a base (22) configured to be mounted to the exterior surface of the door panel (Fig 3) and a cover (20) configured to overlie the base with the rod located between the cover and the base (Fig 3).
Regarding claim 3, Vitt teaches the door exit device according to claim 2, wherein the base (22) includes an elongated channel (u-shaped feature marked 22 in Fig 6) extending from a first end thereof to a second end thereof (Figs 4 and 6 depict the channel its first and second ends), the rod to be slidably supported within the channel (Fig 3).
Regarding claim 6, Vitt teaches the door exit device according to claim 2, wherein the cover (20) is configured to snap onto the base (22; 20 is mounted onto 22 using 24, 30).
Regarding claim 12, Vitt teaches a door comprising: 
a door panel (10) including a top end and a bottom end (Fig 1); and 
a surface vertical rod exit device (12) mounted to the door panel (Fig 1), the surface vertical rod exit device including: 
an upper latch (14) mounted to the door panel in proximity to the top end thereof (Fig 1), the upper latch including an upper latch head movable between an engaged position and a disengaged position (col 1, lines 37-46 discusses the actuated door latches which are known in the art to actuate between engaged and disengaged positions),, the upper latch head configured to engage an upper strike plate in the engaged position (it is known in the art for vertical latches to engage a strike plate when in the engaged position); 
a lower latch (14’) mounted to the door panel in proximity to the bottom end thereof (Fig 1), the lower latch including a lower latch head movable between an engaged position and a disengaged position (col 1, lines 37-46 discusses the actuated door latches which are known in the art to actuate between engaged and disengaged positions),, the lower latch head configured to engage a lower strike plate in the engaged position (it is known in the art for vertical latches to engage a strike plate when in the engaged position); 
an actuator (pushbar Fig 1) mounted to the door panel between the upper latch and the lower latch (Fig 1), the actuator being operative to move the upper latch head and the lower latch head in response to an actuation force being applied to the actuator (it is known in the art for pushbar actuators to move latch heads in response to being pushed), the actuator configured to convert the actuation force into a first drive force and a second drive force (it is known in the art for pushbar actuators to convert their actuation force into latch drive forces); 
a first drive (16, upper 20,22) coupling the actuator to the upper latch (14; Fig 1), the first drive including a first housing (upper 20,22) and a first rod (16) movably housed within the first housing (col 2, lines 22-29 discusses 16 being visible with no cover being depicted), the first housing mounted to an exterior surface of the door panel and extending from the actuator to the upper latch (Fig 1), the first rod coupling the actuator to the upper latch (Fig 1) and configured to transmit the first drive force from the actuator to the upper latch (col 2, lines 22-29); and 
a second drive (16’, lower 20,22) coupling the actuator to the lower latch (14’; Fig 1), the second drive including a second housing (lower 20,22) and a second rod (16’) movably housed within the second housing (col 2, lines 22-29), the second housing mounted to the exterior surface of the door panel and extending from the actuator to the lower latch (Fig 1), the second rod coupling the actuator to the lower latch (Fig 1) and configured to transmit the second drive force from the actuator to the lower latch (col 2, lines 22-29).
Regarding claim 13, Vitt teaches the door according to claim 12, wherein the first housing (upper 20,22) includes a first channel (u-shaped feature marked 22 in Fig 6), the first rod (16) being slidable along the first channel in response to application of the actuation force (Figs 1,3), wherein the first housing includes a first cover (20) overlying the first channel and the first rod (Figs 1,3), the first rod being slidably supported between the first channel and the first cover (Fig 3).
Regarding claim 16, Vitt teaches the door according to claim 13, wherein the second housing (lower 20,22) includes a second channel (u-shaped feature marked 22 in Fig 6), the second rod (16’) being slidable along the second channel in response to application of the actuation force (Figs 1,3), wherein the second housing includes a second cover (20) overlying the second channel and the second rod (Figs 1,3), the second rod being slidably supported between the second channel and the second cover (Fig 3).
Regarding claim 19, Vitt teaches the door according to claim 12, wherein each of the first and second rods (16,16’) is slidable in a longitudinal direction (Fig 1 depicts rod movement would be lengthwise up or down the door).
Regarding claim 25, Vitt teaches a surface vertical rod kit for a door surface vertical rod exit device which includes an actuator (pushbar in Fig 1) and at least one latch (14), the surface vertical rod kit comprising: 
an elongated base (22) configured to be mounted to an exterior surface of a door panel ()10; Fig 3), the elongated base having a length sufficient to extend from a location of the door panel at or in close proximity to the actuator to a location of the door panel at or in close proximity to the at least one latch (Figs 1,3); 
an elongated rod (16) having a non-circular cross-sectional shape (Fig 3) configured to be slidably supported by the base in a longitudinal direction (Figs 1,3), the rod configured to transmit at least a portion of an actuation force from the actuator to the at least one latch (Fig 1; col 2, lines 22-29); and 
a cover (20) configured to enclose the base with the rod located therebetween (Fig 3).
Regarding claim 32, Vitt teaches the surface vertical rod kit according to claim 25, wherein the cover (20) is configured to snap onto the base (22; 20 is mounted onto 22 using 24, 30).
Claims 4, 5, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vitt, US 5042852 as applied to claim 2 above, and further in view of Hoermann, EP 0916791.
Regarding claim 4, Vitt teaches the door exit device according to claim 2.
Vitt does not teach wherein the housing includes a slide layer located between the rod and the cover to reduce friction therebetween.
Hoermann teaches wherein the housing (10) includes a slide layer (18) located between the rod (12) and the cover (16) to reduce friction therebetween [Abstract].
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus with Hoermann’s friction reducing layer.  Doing so would combine prior art elements according to known methods to yield predictable results, a smoother operating apparatus prone to less wear and tear.
Regarding claim 5, Vitt in view of Hoermann teaches the door exit device according to claim 4, wherein the slide layer (Hoermann, 18) is attached to the cover (Hoermann, Fig 1).
Regarding claim 29, Vitt teaches the door exit device according to claim 25.
Vitt does not teach wherein the housing includes a slide layer located between the rod and the cover to reduce friction therebetween.
Hoermann teaches wherein the housing (10) includes a slide layer (18) located between the rod (12) and the cover (16) to reduce friction therebetween [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus with Hoermann’s friction reducing layer.  Doing so would combine prior art elements according to known methods to yield predictable results, a smoother operating apparatus prone to less wear and tear.
Regarding claim 31, Vitt in view of Hoermann teaches the door exit device according to claim 29, wherein the slide layer (Hoermann, 18) is attached to the cover (Hoermann, Fig 1).
Claims 8, 20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vitt, US 5042852, as applied to claim 2 above, and further in view of FR 1282044 (hereinafter FR2044).
Regarding claim 8, Vitt teaches the door exit device according to claim 2, wherein the rod is configured to be slid in a longitudinal direction (Fig 1 depicts rod movement would be lengthwise up or down the door). 
Vitt does not teach the rod having an arcuate configuration in a direction transverse to the longitudinal direction.
FR2044 teaches the rod (3) having an arcuate configuration in a direction transverse to the longitudinal direction (Figs 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus to have FR2044’s arcuate shaped rod.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning actuating rod for a door exit device.
Regarding claim 20, Vitt teaches the door according to claim 12, wherein each of the first and second rods (16,16’) has a flat configuration in a direction transverse to the longitudinal direction (Figs 1,3).
Vitt does not wherein each of the first and second rods has an arcuate configuration in a direction transverse to the longitudinal direction.
FR2044 teaches wherein each of the first and second rods (3) has an arcuate configuration in a direction transverse to the longitudinal direction (Figs 1,2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus to have FR2044’s arcuate shaped rod.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning actuating rod for a door exit device.
Regarding claim 26, Vitt teaches the surface vertical rod kit according to claim 25, wherein the rod (16) includes opposing first and second edges (left and right sides of 16; Fig 3) configured to extend in the longitudinal direction when supported by the base (22; Figs 1,3).
Vitt does not teach the rod having a thickness and a width from the first edge to the second edge, the width being greater than the thickness.
FR2044 teaches the rod (3) having a thickness and a width from the first edge to the second edge (Fig 2), the width being greater than the thickness (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus to have FR2044’s shaped rod.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning actuating rod for a door exit device.
Regarding claim 27, Vitt in view of FR2044 teaches the surface vertical rod kit according to claim 26, wherein the rod (3) has an arcuate configuration extending in a direction from the first edge to the second edge (Figs 1,2).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vitt, US 5042852, as applied to claim 2 above, and further in view of Lin, US 20170081882.
Regarding claim 21, Vitt teaches the door according to claim 12. 
Vitt does not teach wherein the door panel includes at least one elongated channel, each of the first drive and the second drive being located within the at least one elongated channel.
Lin teaches wherein the door panel (80) includes at least one elongated channel (10), each of the first drive and the second drive (65) being located within the at least one elongated channel n(Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus to mount in Lin’s elongated channel.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning actuating rod for a door exit device with different aesthetics to satisfy customer requirements.
Regarding claim 23, Vitt in view of Lin teaches the door according to claim 21, wherein each of the first drive and the second drive (Lin, 65) is positioned flush with or recessed below an outermost surface of the door panel (Lin, Fig 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomez Gonzalez, US 20080169655 A1, teaches a modular closure latch mechanism with vertical rods.
Lin, US 20170081882 A1, teaches a door latch assembly with vertical rods.  
Floeter, DE 19859546 A1, teaches a slide rod fixing and guide element for window rods.
DE 2642074 A1 teaches a split bearing for furniture lock with snap on cover.
Renz, DE 19828267 A1, teaches a door or window fitment with cuff rail and linear drive bar with arcuate shape.
Chanel, FR 2938866 A1, teaches an actuating system for semi-fixed type double door lead where inner rod element slides in outer rod element to adjust length of lower rod. 
DE 202008005453 U1 teaches a rod guide for a ribbon rod latchable therein.  
Balducci, US 3776582 A. teaches a latch assembly with vertical rods and strikers.
FR 1260826 A teaches a snap on rod cover and base structure. 
FR 1570029 A teaches a rod cover and base structure.
Chanel, FR 2861789 A1, teaches a multipoint anti-panic lock for emergency door exit with vertical rods with covers and strike plates.
Frank, GB 2097467 A, teaches drive rod fittings for the frames of windows, doors and the like. 
Lahmann, DE 19709492 A1, teaches a locking bar arrangement for mounting in a groove of a door leaf.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675